Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 1 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WO MAR-2 PS: py
DERRICK JACOBS CIVIL ACTION
Plaintiff, USDC-EDPA
DO EERE
¥v.

NO. 19-CV-4616

CITY OF PHILADELPHIA, et al. : JURY TRIAL DEMANDED
Defendants. :

ORDER

AND NOW, this day of

, 2020, upon consideration of Defendants’

Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6), and Plaintiff's response thereto, it is

hereby ORDERED and DECREED that said motion is DENIED.

BY THE COURT,

 

J.

a
un as

<ftor
oO Qe:

Ca
aE
, Or
So
= oS
an
Gad
tot
eed

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 2 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK JACOBS : CIVIL ACTION
Plaintiff,
Vv. : NO. 19-CV-4616

CITY OF PHILADELPHIA, et al. : JURY TRIAL DEMANDED
Defendants. :

PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
PURSUANT TO FED.R.CIV.P. 12(b)(6)

I. FACTUAL AND PROCEDURAL STATEMENT
In this employment lawsuit, Plaintiff claims First Amendment Retaliation against

his current employer.
\ This Court entered an Order that a response to Defendants’ Motion to Dismiss
filed on January 15, 2020, must be filed by Plaintiff on March 3; the Order also indicated that
Defendants must file a supplemental brief on or before Tuesday, February 18, 2020.
Defendants failed to file the supplemental brief in accordance with the Court’s
Order; Plaintiff and Defendants then agreed to a proposed stipulation that would allow
Defendants an additional week’s time within which to file their supplemental brief; Plaintiff
would also have an additional week’s time (or to March 10, 2020) within which to respond.
To date, the Court has not made a ruling on the proposed stipulation to enlarge the

time within which both parties to file their briefs. Defendants filed their supplemental brief on

February 25, 2020, in accordance with the proposed stipulation between the parties.

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 3 of 42

Plaintiff Derrick Jacobs is an adult male, employed by Defendant City of Philadelphia as
a Detective in the Officer Involved Shooting Investigation (OISD unit, a unit that investigates all
Officer involved shootings for Philadelphia police, Philadelphia Sheriff, Correctional Officers
and Law Enforcement personnel from other jurisdictions for shootings occurring in the City and
County of Philadelphia.

Plaintiff alleges that District Attorney (Lawrence Krasner) conspired with
Assistant District Attorney Tracy Tripp and other parties to deprive Derrick Jacobs of his
Constitutional rights by maliciously prosecuting him for a crime Jacobs did not commit.

On Thursday June 8, 2017, Plaintiff was involved in an investigation of an office
involved shooting in the area of Whitaker and Hunting Park Avenue, involving Officer Ryan
Pownall.

A. STANDARD OF REVIEW

On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),
the court is required to accept as true al! allegations in the complaint and all reasonable
inferences that can be drawn therefrom, and to view them in the light most favorable to the non-
moving party. See Oshiver v. Levin, Fishbein, Sedran& Berman, 38 F.3d 1380, 1384 (3d Cir.
1994),

A complaint should be dismissed only if the alleged facts, taken as true, fail to state a
claim. See In re Warfarin Sodium Antitrust Litig., 214 F.3d 395, 397-98 (3d Cir. 2000). The
question is whether the claimant can prove any set of facts consistent with his or her allegations
that will entitle him or her to relief, not whether that person will ultimately prevail. Scheuer
v.Rhodes, 416 U.S. 232, 236 (1974); Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir.

2000).

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 4 of 42

While a court will accept well-pled allegations as true for the purposes of the motion, it
will not accept bald assertions, unsupported conclusions, unwarranted inferences, or sweeping
legal conclusions cast in the form of factual allegations. Morse v. Lower Merion Sch. Dist., 132
F.3d 902, 906 (3d Cir. 1997). The United States Supreme Court has recognized that “a plaintiff's
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell
Atl.Corp. v, Twombly et.al., 550 U.S. 544, 555 (2007).

In Twombly the Court made clear that it would not require a “heightened fact pleading of
specifics,” but only “enough facts to state a claim to relief that is plausible on its face.” Id. at
570. A “pleader is required to ‘set forth sufficient information to outline the elements of his
claim or to permit inferences to be drawn that these elements exist.’” Kost_v. Kozakiewicz, 1
F.3d 176, 183 (3d Cir. 1993) (citation omitted).

In 2009 the United States Supreme Court revisited the requirements for surviving a
12(b)(6) motion to dismiss in Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009). In Igbal the Court
made clear that “threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements [are] not suffice” to defeat a Rule 12(b){6) motion to dismiss. Id. at 1949.
“{OJnly a complaint that states a plausible claim for relief [will] survive|[] a motion to dismiss.”
Id. at1950.

In light of the decision in Iqbal, the Third Circuit set forth a two-part analysis to be
applied by district courts when presented with a 12(b)(6) motion. First, the court must separate
the legal elements and factual allegations of the claim, with the well-pleaded facts accepted as
true but the legal conclusions disregarded. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11

(3d Cir. 2009). Second, the court must make determine whether the facts alleged in the complaint

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 5 of 42

demonstrate that the plaintiff has a “plausible claim for relief.” Id. at 211. If the court can only
infer the mere possibility of misconduct, the complaint must be dismissed because it has alleged
-- but has failed to show -- that the pleader is entitled to relief. Id.

B. PLAINTIFF’S CLAIMS OF FIRST AMENDMENT RETALIATION ARE
PLAUSIBLE ON ITS FACE

To establish a § 1983 First Amendment retaliation claim, a plaintiff must show: (1) he
participated in activity protected by the First Amendment; (2) the defendant retaliated against the
plaintiff in a manner that would be “sufficient to deter a person of ordinary firmness from

exercising his constitutional rights;” and (3) a causal nexus existed between the protected activity

and the retaliation. Alers v. City of Philadelphia, 919 P.Supp.2d 528, 553 (E.D. Pa. 2013) (citing

 

Thomas v, Independence Twp., 463 F.3d 285, 296 (3d Cir.2006).

A public employee’s speech is protected by the First Amendment only when: “(1) in
making it, the employee spoke as a citizen[;] (2) the statement involved a matter of public
concern[;] and (3) the government employer did not have an adequate justification for treating
the employee differently from any other member of the general public as a result of the statement
he made.” Falco v. Zimmer, 767 Fed. Appx. 288, 300 (3d Cir, 2019). “A public employee does
not speak ‘as [a] citizen[ ]’ when he makes a statement ‘pursuant to [his] official duties.” Id.
(quoting Garcetti v. Ceballos, 547 U.S. 410, 421 (2006)) (alterations in original).

Moreover, when an employee complains internally, as opposed to in public forums, is
generally not viewed as having raised matters of public concern unless the employee expressly
indicates a desire for said complaints to be made public. See Alers, 919 F. Supp. 2d at 555.

In determining whether an employee’s speech was made pursuant to his official duties,
courts consider: “[1] whether the employee’s speech relates to “special knowledge’ or

‘experience’ acquired through his job[;]...[2] whether the employee raises complaints or 3

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 6 of 42

concerns about issues relating to his job duties ‘up the chain of command’ at his
workplace[;]...[3] whether the speech fell within the employee's designated
responsibilities[;]...and...[4] whether the employee’s speech is in furtherance of his designated
duties, even if the speech at issue is not part of them.” Kimmett v. Corbett, 554 Fed. Appx. 106,
111 (3d Cir. 2014).

However, the controlling factor in whether a public employee is speaking pursuant to his
official duties is “whether such utterances are among the things that the employee ‘was

employed to do.” Falco, 767 Fed. Appx. at 301 (quoting Garcetti, 547 U.S. at 421). In short, “if

 

a public employee’s speech is part of his ordinary job duties, the employee is acting as a public
employee and his activity is thus not protected under the First Amendment.” Id. at 302.

In Garcetti, the Supreme Court determined that a plaintiff who was employed as a Deputy

 

District Attorney did not act as a citizen when, pursuant to his official duties, he wrote a
disposition memorandum in which he recommended dismissal of a pending criminal case based
on purported governmental misconduct. 547 U.S. at 422, The Court noted that he was merely
conducting his daily professional activities, including supervising attorneys, investigating
charges, and preparing filings. Id. see also Myers y. Cty. of Somerset, 293 F. App’x 915, 918 (3d
Cir. 2008) (Statements made by detective sergeant with county prosecutor’s office concerning
validity of homicide investigation were made pursuant to his official duties, and thus were not
protected speech under First Amendment and could not form basis of valid retaliation claim,
given that statements were made either to someone within the chain-of-command or to co-lead
investigators.

Here, it is Derrick Jacobs job as a Detective in the OSI unit to investigate assigned officer

involved shootings within the City of Philadelphia.

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 7 of 42

However, Defendants argue that Plaintiffs internal complaints about ADA Tripp
initiating a false criminal complaint against Plaintiff falsely accusing of criminal
contempt for revealing grand jury information is simply part of Plaintiff's official duties.
It is important to note that not only did Plaintiff speak personally to and/or write
memorandums to members of his chain of command about Tripp’s false criminal actions
against him but also Plaintiff spoke to an attorney in the Attorney General department
about Tripp.

In accordance with his employer’s social media policy, Plaintiff informed his superior in a face
to face meeting that he planned on speaking out about his situation in November 2019.
Plaintiffs complaint was filed in October 2019. Defendants have now initiated
termination proceedings against Plaintiff for speaking out on matters of public concern of
corruption within the City of Philadelphia, and made clear in its written discipline that the
discipline was specifically related to Plaintiff's filing of his first amendment retaliation
lawsuit in October 2019 and his subsequent interview on a podcast in January 2020.
Defendant now argues that it is part of Plaintiff's official duties not to defend himself
against false criminal charges initiated by the Defendant City’s District Attorney’s
Office. Plaintiff himself is not part of any investigation by the OSI unit in an officer
involved shooting. Rather, Plaintiff sought to defend himself against false criminal
charges. Plaintiff is not paid by the City of Philadelphia to defend himself against false
criminal charges.

Plaintiff was simply trying to expose corruption and misconduct in the prosecution of

Officer Ryan Pownall.

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 8 of 42

As a citizen of the City of Philadelphia, Plaintiff is aware of the number and amount of
local and state officials who have been arrested for being corrupt. Judicial notice (due to
the public nature of the following) is requested of the criminal proceedings against the
following local and state officials: Seth Williams, former Philadelphia District Attorney,
sentenced to 5 year imprisonment in October 2017; Desiree Peterkin-Bell, former cabinet
member to Philadelphia Mayor Michael Nutter arrested and plead guilty since 2017 for
stealing tens of thousands of dollars from city-affiliated nonprofits, four Philadelphia
election officials Dolores Shaw, Wallace Hill, Thurman George, and Calvin Mattox ~ all
charged with illegal electioneering after a contentious 2017 special election in North
Philadelphia; Brian Fluck a West Catholic in Philadelphia football coach charged in 2019
with siphoning $65,000 in funds designated for the Philadelphia City All-Star Football
team; in October 2016 Kathleen Kane, former Attorney General, sentenced to 10 to 23
months for politically motivated felonies of acts of retribution against her rivals, and nine
Philadelphia Traffic Court judges indicted in 2013 for ticket-fixing offenses.

Plaintiff Derrick Jacobs was not involved in any of the criminal proceedings described
above; as a private citizen he is concerned with matters of public concern such as
corruption, both locally and within the greater Commonwealth.

Derrick Jacobs position within the City of Philadelphia is not to investigate and report on
corruption; it is to investigate officer involved shootings.

This argument of defendants is particularly disingenuous. Therefore, Plaintiff requests

the 12(b)(6) motion of Defendants be denied.

C. PLAINTIFF’S CLAIMS OF MALICIOUS PROSECUTION ARE PLAUSIBLE
ON ITS FACE

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 9 of 42

The District Attorney (Lawrence Krasner) conspired with Assistant District Attorney
(Tracy Tripp) and other parties to deprive Derrick Jacobs of his Constitution Rights by
maliciously prosecuting him for a crime they knew he did not commit.

On Thursday, June 8, 2017 I, Detective Derrick Jacobs, was involved in an investigation
involving a police shooting in the area of Whitaker and Hunting Park Avenue, involving Police
Officer Ryan Pownall.

Detective Derrick Jacobs, became an integral part of the investigation due to involvement
in interviewing the majority of “fact” witnesses with integrity and honesty, which did not
conform to the District Attorney’s Office political agenda. This caused the District Attorney’s
Office to surgically remove me from the investigation of Police Officer Ryan Pownall.

The defendants persecuted Derrick Jacobs (complainant) in an effort to stop, deter and
eliminate him from exposing exculpatory evidence in the prosecution of Police Officer Ryan
Pownall.

After reviewing the grand jury presentment of Police Officer Ryan Pownall, Jacobs
deduced, based upon twenty years of experience and the factual knowledge he possessed on the
investigation, that only false, misleading or perjured testimony was presented to the grand jury in
order to obtain an indictment against Police Officer Ryan Pownall. When Jacobs attempted to
expose this corruption, criminal proceedings was initiated against Derrick Jacobs by Assistant
District Attorney, Tracy Tripp and the Philadelphia District Attorney’s Office.

On Thursday, August 2, 2018, Assistant District Attorney Tracy Tripp contacted
Detective Jacobs by telephone (OISI Headquarters) to go over his potential grand jury testimony.
During conversation Detective Jacobs relayed his concerns regarding the prosecution of Police
Officer Ryan Pownall. Detective Jacobs also informed Assistant District Attorney, Tracy Tripp
that Attorney General Christopher Phillips told Detective Jacobs no charges would be brought
against Officer Pownall after their meeting with witness, Terrance Freeman on Friday,
November 3, 2017. Detective Jacobs asked if Terrance Freeman had testified and Assistant
District Attorney, Tracy Tripp responded, “you know I can’t tell you that”. Detective Jacobs
asked Assistant District Attorney, Tracy Tripp to contact Attorney General Christopher Phillips
and the investigator that was present during meeting with Terrance Freeman( This matter could
have concluded here but the DA and Tripp had other ideas). Assistant District Attorney, Tracy
Tripp never involved Detective Derrick Jacobs in the investigation after this phone call other
than to maliciously prosecute him and deprive him of his Constitutional Rights while acting
under the color of law. After this phone call Tripp knew Jacobs was not on the same page and
would not go along criminal narrative and at this point began to developed a plan to keep him
silent, starting with the withholding of Jacobs’ exculpatory grand jury testimony and ending with
another criminal abuse of the court by initiating a criminal proceedings against Jacobs, which she
knew was false, violating Jacobs’ First Amendment (retaliation) and Fourth Amendment (seizure
of freedom of speech) Constitutional Rights. From November 9, 2018 through August 1, 2019
Assistant District Attorney held the threat of arrest over Derrick Jacobs head unless he remained

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 10 of 42

silent in the prosecution of Police Officer Ryan Pownall.

On September 4, 2018 District Attorney Krasner and Assistant District Attorney Tripp
held a news conference to announce criminal charges against Police Officer Ryan Pownall for
murder as a result of grand jury.

On September 27, 2018 after a preliminary hearing in the case of Officer Ryan Pownall,
Assistant District Attorney, Tracy Tripp contacted the Commanding Officer (Lieutenant Jason
Hendershot) of the Officer Involved Shooting Investigation (OISI) Unit and informed him that
she would be investigating the members of the unit for leaking grand jury information based
upon a comment made by Ryan Pownall’s defense attorney. Tripp wanted to know what
Detective was present during the Pownall preliminary hearing. Lieutenant Hendershot contacted
Detective Jacobs and informed him of the conversation with Tripp. Detective Jacobs informed
Lieutenant Hendershot there would not be a need for any investigation, he was the Detective
present at the hearing (Jacobs in court homicide trial) and he can inform Tripp of that.

On November 9, 2018 criminal proceedings were initiated against Derrick Jacobs for
leaking grand jury information. While acting as an Assistant District Attorney for the City of
Philadelphia and at the direction of Lawrence Krasner, Tracy Tripp intentionally presented false
and perjured testimony to the court to deprive Derrick Jacobs of his 4" Amendment
Constitutional Rights while acting under the color of law as an Assistant District Attorney for the
City and County of Philadelphia. Assistant District Attorney, Tracy Tripp, violated Derrick
Jacobs 1 Amendment Constitutional Rights by retaliating against him with a malicious
prosecution and threat of arrest because Jacobs was attempting to expose criminality and
corruption on behalf of Assistant District Attorney, Tracy Tripp and the District Attorney’s
Office headed by Lawrence Krasner.

Malicious Prosecution:

1. Assistant District Attorney, Tracy Tripp (defendant) initiated criminal contempt of court
proceedings against Derrick Jacobs for leaking grand jury information. ADA Tripp knew
Derrick Jacobs was not a witness in the grand jury and did not possess any information
regarding the grand jury to leak. There was not one iota of probable cause to initiate or
continue this farce.

2. The defendant informed Jacobs’ Commanding Officer that she was withdrawing
prosecution against Jacobs’ because the transcripts for the case were lost (blatant lie to
cover up the initiation of criminal proceedings against Jacobs without any probable
cause. How can you proceed with the prosecution of Officer Pownall if the
transcripts to the case were lost? Blatant lie to cover up corruption). The defendant
also informed the Commanding Officer that she was involved in several ex parte
conversations with Judge Robert Coleman regarding Jacobs without Jacobs or Jacobs’
attorney being present during the criminal proceedings (another lic). Tripp also informed
Jacobs Commanding Officer that Judge Robert Coleman would conduct a “fake
admonishment” of Jacobs for “show” to scare him. Jacobs was never informed of these
alleged conversations. There is not one document or any other piece of evidence to
support the charges that were brought against Jacobs.

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 11 of 42

3. Assistant District Attorney Tracy Tripp did not initiate the criminal charges for the
desired outcome of contempt of court; the charges were brought to ensure Derrick Jacobs
silence in the prosecution of Police Officer Ryan Pownall and Jacobs’ knowledge of
falsified, misleading or perjured evidence. Jacobs was attempting to expose corruption
and misconduct by the District Attorney’s Office and Assistant District Attorney, Tracy
Tripp. The prosecution was initiated in retaliation for Jacobs’ attempting to expose
corruption and to ensure his silence.

4, These are clear violations of Jacobs’ First Amendment (retaliation), Fourth Amendment
(seizure) and Fourteenth Amendment (due process) Constitutional Rights.

To be 100 percent clear. Jacobs had zero knowledge of information as it related to
the grand jury. Jacobs had zero information on grand jury witnesses. Jacobs had zero
information on testimony. Jacobs was never presented as a witness during the grand jury
proceedings (other than being sworn in). Assistant District Attorney, Tracy Tripp knew
Jacobs possessed zero information regarding HER grand jury but violated his
Constitutional Rights by initiating a criminal prosecution against Jacobs without merit
only retaliation once she learned Jacobs was attempting to exposed the District Attorney’s
Office corruption and prosecutorial misconduct. The only reason the charges were initiated
was to ensure Jacobs silence and defame his reputation and integrity. Tripp never had
evidence for a mere encounter of Jacobs, definitely no probable cause existed.

Malicious Prosecution Prongs: 1) Assistant District Attorney, Tracy Tripp (defendant)
initiated a criminal proceeding against the Derrick Jacobs (plaintiff). 2) There was zero
probable cause to initiate the proceeding. 3)The proceeding was withdrawn and ended in
Derrick Jacobs favor because there was no crime to begin with. 4) Assistant District Attorney,
Tracy Tripp acted malicious only to silence Derrick Jacobs and prevent the plaintiff from
exposing corruption. Tripp knew that Jacobs had zero information regarding the grand jury
that Tripp controlled and initiated criminal proceedings anyway. 5) Assistant District Attorney,
Tracy Tripp significantly deprived Derrick Jacobs of his Constitutional liberties.

Ask a question. If the indictment of Officer Pownall was based upon current law passed
by the State Legislature, why is the District Attorney’s Office now trying to have the law
retroactively changed? In all of my geometry classes square pegs never fit into round holes. No
matter how you tried to force it.

The Philadelphia District Attorney’s Office conspired with members of Black Lives
Matter to intimidate and/or influence witness, Terrance Freeman’s testimony. The prosecution of
Detective Jacobs was also initiated because he is the only African American in the Officer
Involved Shooting Investigation (OISI) Unit and his race presented a problem in the prosecution
of Officer Ryan Pownall (race, not merit based prosecution).

The criminal prosecution against Derrick Jacobs was withdrawn after Assistant District
Attorney, Tracy Tripp, believed Jacobs silence was ensured until after the trial of Police Officer
Ryan Pownall. Assistant District Attorney, Tracy Tripp, stated to Jacobs’ Commanding Officer
that Judge Robert Coleman would conduct a “fake admonishment” of Jacobs to scare him from
speaking until after the trial of Police Officer Ryan Pownall.

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 12 of 42

When Jacobs went public with the information contained in his federal lawsuit and
attempted to publicly expose the corruption, The District Attorney’s Office has now conspired
with high ranking members of the Philadelphia Police Department to silence Jacobs. On January
27, 2020 disciplinary charges up to termination of employment has been initiated against Jacobs
by high ranking members of the Philadelphia Police Department (Commissioner Christine
Coulter, Deputy Commissioner Dennis Wilson and Inspector DF Pace) for exposing the criminal
corruption of the District Attorney’s Office. These acts are also punishable under Title 18.

The Philadelphia Police Department and the District Attorney’s Office are trying to
remove Detective Derrick Jacobs from the Officer Involved Shooting Investigation Unit so that
he will not be in a position to observe and report future nefarious acts.

I have attempted to report this activity to Philadelphia Police Department and
Commissioner Christine Coulter (now Deputy Police Commissioner); I have spoken with Deputy
Police Commissioner Dennis Wilson and personally informed him of the conduct. He informed
me there is nothing he could do about the District Attorney’s Office victimization of me.

These parties have now conspired with the District Attorney’s Office and have brought
disciplinary charges against me for Conduct Unbecoming an Officer for exposing the corruption
of the District Attorney’s Office. I am now being threatened with termination. The following
decuments will show that as soon as I exercised my Rights of speech that were seized, I was
retaliated against by the District Attorney’s Office with the assistance of high ranking members
of the Philadelphia Police Department (The very same high ranking Philadelphia Police
Department Officials who informed me there was nothing they could do about the District
Attorney’s Office victimizing me. 1* Amendment retaliation for attempting to be a
“Whistleblower”. I had nothing to gain and everything to lose by coming forward. I did what was
right. I am now being punished and ostracize by political and departmental operatives claiming
to be advocates of the citizens of Philadelphia.

Injunctive relief is needed to stop this criminal conduct until the matter is heard and
adjudicated.

This corrupt and criminal prosecution of Derrick Jacobs has caused irreparable damage
to his Law Enforcement and personal reputation.

Let’s talk about grand jury leaks. On September 4, 2018 Officer Pownall was indicted.
How did Asa Khalif know on September 1, 2018 of the imminent indictment? Who was in
Krasner’s and Tripp’s inner circle that possessed that information?

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 13 of 42

 

District Attorney Larry Krasner flanked by members of Black Lives Matter,
including Asa Khalif (wearing eyeglasses).

 

Date: March 3, 2020

 

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 14 of 42

CERTIFICATE OF SERVICE

I, Derrick Jacobs, Plaintiff in the within action, hereby certify that a true and correct copy
of Plaintiff's Response Opposing Defendants’ Motion Pursuant to Fed.R.Civ.P.
12(b)(6) was sent upon the following on the date shown below:

Khia Ghee, Esquire

Assistant City Solicitor

City of Philadelphia Law Dept
1515 Arch Street, 16" Floor
Philadelphia, PA 19102

Date: March 3, 2020

 

I MAR-2 PHS

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 15 of 42
To: Police Commissioner Christine Coulter
From: Detective Derrick Jacobs #9116, P/R 223879
Subject: Retaliation for being a Whistleblower

Date: October 4, 2019

On Thursday, June 8, 2017 4, Detective Derrick Jacobs, was involved in an investigation involving a police shooting in the
area of Whitaker and Hunting Park Avenue, involving Police Olficer Ryan Pownall.

|, Detective Derrick Jacobs, became an integral part of the investigation due my involvement in interviewing the majority
of “fact” witnesses with integrity and honesty, which did not conform to the District Aftorney’s Office political agenda.
This caused the District Attorney’s Office to surgically remove me from the prosecution of Police Officer Ryan Pownall.

During investivation, 1, Detective Derrick Jacobs observed acts of prosecutorial misconduct on behalf of District Attorney
(DA), Lawrence Krasner and Assistant District Attorney (ADA), Tracy Tripp.
When [, Detective Derrick Jacobs, attempted to report the actions of misconduct on the part of the Philadelphia District

Attomey’s Office my Constitutional Rights was violated on and [ was threatened with arrest and incarceration by
Assistant District Attorney, Tracy Tripp, untess I, Detective Derrick Jacobs remained silent until after the trial of Police

Officer Ryan Pownall.
On Friday, November 9, 2018 |, Detective Jacobs in the presence of Attorney Greg Pagano and court stenographer was
informed thar | had 5“ Amendment issues for leaking grand jury information, With all parties involved knowing this to be

a complete He. | was punished and retaliated against for attempting to be a “Whistleblower” and report Prosecutorial
Misconduct and Political Corruption on the part of the Philadelphia District Attorney's Office. Furthermore, I had “zero”

information regarding grand jury testimony,

Also on January 13, 2018, { was the assigned investigator involving an Aggravated Assault on Police Officer Timothy
Stephan. The District Attorney’s Office did not “clear” Officer Stephan and Officer Jason Reid intentionally, causing a
male who attempted to kil Police Officers case to be dismissed on February If, 2019 (CP-51-CR-0003499). Although
there was overwhelming evidence against the defendant the case was “Nolle Prossed™ by the Commonwealth, citing
Prosecutorial Discretion, (2) Officers not cleared to testify.

These actions continue to this very day and in effeet ended my (Detective Derrick Jacobs} Law Enforcement career on
Friday, November 9, 2018.

I, Detective Derrick Jacobs, possess items of evidentiary value to support above listed slatements,

{ would like a criminal investigation into above listed matters.

i would like all protections provided to me under all “Whistleblower” statutes,

| would also like a copy of this document forwarded to United States Atlorncy William McSwain and Pennsylvania
Attorney General Josh Shapiro ro for potential Federal and State violations of criminal law.

  
  

og

a
Thank you for your prompt and urgent attention into this matter,

u
Sc é- avn ozs

Detective|Denrick ick Jace: sit

wk /
7
mf
Sd
oo
~]
wo
MGS 4.

|

 

 

 

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 16 of 42

C OU | 4 Oe (V On: la } gs J

a ;
Ct NVISTING »

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 18 of 42
To: Police Commissioner Christine Coulter
From: Detective Derrick Jacobs #9116, P/R 223879

Subject: Retaliation for being a Whistleblower and Deprivation of Rights under the Color of Law

Date: November 8, 2019

Commissioner Coulter, | have an urgent matter that I need to discuss with you. I have been deprived of my Constitutional
Rights under 18 USC § 242, as a result of my duties as a Philadelphia Police Detective. I request a meeting with you at
your earliest convenience to address these concerns.

 
 
      

Thank yoy for ar and urgent attention into this matter,

oC AGW

Detective Derrick Jggebs #9 $4, P/R 223879

  
  
 
 

  

2020 HAR -2 PS 15
C

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 19 of A% icy:

MEMORANDUM CITY OF PHILADELPHIA
DATE (t/18/2019

TO » Pohee Commissioner, Christine Coulter .

FROM : Detective Derrick Jacobs #9116

SUBJECT + URGENT MATTER REGARDING DETECTIVE DERRICK JACOBS #9116

i. On October 4, 2019, f sent a direct and discreet email to you regarding an “Urgent
Matter”. Other than a response “Received Sir”, to date | have not received any
correspondence regarding the urgent matter.

i)

The matter in question are what [ believe to be criminal acts that were commilted
avainst me by the Philadelphia District Attorney's Office and Assistant District
Attorney (ADA). Tracy Tripp as a result of my performance and duties as a
Philadelphia Police Detective. ADA Tripp deprived me of my Constitutional Rights
and intentionally inflicted emotional distress on me and my family while acting in her
capacity as an Assistant District Attorney.

3. lwoutd like a meeting al your earliest convenience to discuss these “urgent matters”.

4. Your consideration is greatly appreciated,

   
 

isapproved /

NOV | 9 20) Detective Derrick FaybsdiaLis
- OES] Unit

Chief Inspector oa ki Oyieucd
Detective Bureau LO .
ee Lt Herter shat #14

DISAPPROVED OS! VAT

 

 

 

 

Deputy Commissioner _
NOV 2 4 2019 =

‘ale. 3%

Special Operations oa
The PPD 1S Not the 38 v
a

Proper Author: ty TO |
invests Ale Viedimizahor)

hy the DAS Of Fite. Refer
this Compliant +o the Attornes)
General's OFFICE,

RD-S- (REM Say RESPONSE TO THIS MEMORANDUNEMAY BE MADE HEREON IN LONGIIAND
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 20 of 42

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 21 of 42

To: Deputy Police Commissioner Dennis Wilson
From: Detective Derrick Jacobs #9116

Subject: Search Warrant Podcast regarding criminal activity by the Philadelphia District
Attorney's Office

Date: January 27, 2020

On November 26, 2019 you summoned me to your office to inform me you were declining my
request to speak with Commissioner Christine Coulter regarding criminal activity by the
Philadelphia District Attorney's Office and my request for a criminal referral to the United States
Attorney regarding this matter. The reason you stated for the declination is to limit you and the
Commissioner's involvement and exposure in the civil matter and not wanting to be a witness in
the matter. Whether or not if F agreed, | respected you being straightforward and indicated that to

you.

During this conversation | informed you of ALL my intentions of not stopping until JUSTICE
was served upon ADA Tripp. You acknowledge the activity and asked if | would first present the
casc to the Pennsylvania Attorney General's Office. | responded this would be a conflict because
of my mentioning of Attorney General Christopher Phillips in my civil matter. You asked if |
would at least try first and if | was not successful. | could move forward with seeking assistance
from the US Attorney.

On November 27, 2019. | reached out to the Attorney General's Office, who acknowledged the
conflict.

On Monday, December 2. 2019. | began reaching out to you. to inform you of my intentions of
filing a criminal compfaint against Assistant District Attorney Tracy Tripp. | wanted you to
know so there would be no surprises, respecting our conversation in your office. To date my
goodwill and intentions has fallen on deaf ears. The gentlemen's agreement I believed we shared
has been permanently and irrevocably violated.

For the record and clarity here’s how we arrived here. On October 4, 2019, I sent Commissioner
Christine Coulter a memorandum indicating the criminal activity by the Philadelphia District
Attorney's Office against me. as a result of my duties as a Philadelphia Police Detective.
Commissioner Coulter. for whatever reason. did not respond. On October 6. 2019. I resent the
memorandum indicating it was an “Urgent Matter”. Commissioner Coulter responded on
October 7. 2019. through email. ¥Received Sir’, After not receiving any communication from
the Commissioner since that fly sWalldiafal tesponse. on November 18, 2019. 1 sent a
memorandum “up the chain” which caused the meeting with you on November 26, 2019.

SiS a co aie 0202

Now that we got that out of the way. here we go.

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 22 of 42

After you and the Commissioner violated your oath to protect the citizens of the City with
Honor. Integrity and Service (for the record fam a citizen of this City). | sought assistance from
other parties to combat the criminal enterprise. which is the Philadelphia District Attorney's
Office in its current composition.

| brought to your attention in great detail the corruption and criminality of the Philadelphia
District Attorney's Office. In your office. you chose to ignore it by stating “there is nothing you
can do about how the District Attorney's Office operates”. | responded when they make an
accusation against a Police Officer, we are taken off the street and investigated almost
immediately.

Let me ask a question or two. What measures have you taken to investigate my allegations?
Documentation of these measures would be preferred. Have you or the Commissioner asked
District Attorney Larry Krasner about these allegations? Have you or the Commissioner had any
discussions with him about this matter? Have you asked him if Assistant District Attorney. Tracy
Tripp was acting on his behalf or if she is a rogue Assistant District Attorney? Have you
attempted to locate the “lost transcripts”? While we're on the subject have you or the
Commissioner asked Larry Krasner why he was involved with Maurice Hill, during his attempt
to kill multiple Police Officers and as a “fact witness”. why he is not cooperating with the
investigators or in the investigation by providing an interview regarding this contact with Mr.
Hill during the standoff. Like our conversation in your office. you want protection. Self
preservation is your motto. You don’t want to upset the people that hold your fate in their hands.
When | chose to protect me and my family. you atlack what you believe is easy prey. Hypocrisy
is an ugly word.

On Saturday, January 18, 2020, I continued to protect my family. | asked the Philadelphia Police
Department. including you and Commissioner Coulter to help me. prior to this date. You both
declined.

On January 18. 2020. | participated in a podcast. As a result of the podcast, on January 22, 2020.
you directed my Commanding Officer to take disciplinary action against me (easy prey). This is
an assault on my Constitutional Rights (1 Amendment) and a retaliatory act against me as a
result of my Federal lawsuit. The information that J provided during the podcast was the same
information that | provided to you in your office (all the same). Now you want to discipline me
in order to protect YOUR interest. | will seek all remedies to protect me and my family from the
virus that seems to have spread from the Philadelphia District Attorney's Office to the
Philadelphia Police Department.

Whether you were ordered to take disciplinary action against me by a superior, Krasner, Tripp or
acted alone (you will be afforded the opportunity to state your reason). they are one in the same.
| reported criminal activity to YOU. YOU threatened disciplinary action against ME. You
ORDERED my Commanding Officer that I can no longer report the criminal activity committed
against me by the District Attorney's Office without YOUR permission. Consider this my
request. {f you decline this request. can you please justify vour reason to me, in writing?

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 23 of 42

i3y attempting to silence me, in my opinion, you are complicit in the alleged criminal activily.
You had an easy choice ta make and | would have accepted your conversalion. Its an easy
statement. Lhave an investigator who slated he was maliciously prosecuted as a result of his
participation in the Pownall investigation, Would you consider taking a fook at this to see if there

are any merits to bis claim? No. you chose door #2. Jacobs shut up or you will be disciplined
(wrong door, you chose the goal eating grass).

EVERY action you have taken in this matter has been against me and my family. You have
denied me the opportunity to slate ny case to the Commissioner. You have refused to forward
this matter to the US Attorney for their review. Now, since you have refused to make the
TOUGH choices that come with your position, you chose to threaten my employment, my family
and me (easy prey) with discipline. You are just as canmplicit as Krasner and Tripp. ‘Threatening
me for daing NOTHING wrong. while insulating yoursell behind the curtain like Ov,

| came to you and the Commissioner for help and assistance. You chose to threaten me and my
employment. You should get TOUGH on CRIMINALS not sworn Law Enforcement Ollicers

whe are doing their job to Protect the Department and Community you should to be representing.
You should investigate the complaint and not threaten the victim initiating the complaint,

‘losing, | wouldlike POW! de. Reecived Sir,
In closing J would tke to borrow a quote. Reecived Sit

 

 

 

sig a 2-H OW
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 24 of 42

MEMORANDUM
POLICE
CITY OF PHILADELPHIA
DATE: |-27-2020
TO:

Detective Derrick Jacobs #9116, OISI Unit
FROM:

Lieutenant Jason Hendershot #148, OIS! Unit
SUBJECT: NOTICE OF INTERVIEW

1. Detective Jacobs #9116, {am going to interview you on Thursday, January 30"
2020, at the OISI Unit, regarding a Podcast, Titled: Search warrant, Episode:
Clear and present danger.

2

ay

Please contact the Fraternal Order of Police if you desire representation.

} wo} o
RPS Co ee reed
OC, AG UE
Jason Hendershot

Licutenant

#148
Internal Affairs Division

—
=
=
at
A 3
vod \
a “ hn
sen
“mo
“3°60
oN “*
we
crt

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 25 of 42

STATEMENT OF: Detective Derrick Jacobs #9116, PR #223891
OISI Unit
Appointment date: 1-22-1996
Assignment date: 6-05-2017

DATE AND TIME: Thursday, January 30 2020 at 12:30 PM

PLACE: Officer-Involved Shooting Investigation Unit, 2301 South 24" Street
CONCERNING: A Podcast named “Search Warrant” Episode: Clear and Present Danger
IN PRESENCE OF; Scott Bradley, FOP Rep.

INTERVIEWED BY: Lieutenant Jason Hendershot #148, OIST Unit

RECORDED BY: Same

Q. Are you represented by an attorney or the FOP?

A. Yes.

Q. Did you have at teast 72 hours notice of this interview so that you had the opportunity
to contact an FOP representative or attorney?

A. Yes.

Q. Do you wish to be represented at this time?
A. My FOP rep, Scott Bradley is present.

You are reminded that failure to cooperate in a departmental administrative investigation
is punishable by 10 days suspension to dismissal under article 1-008-10 of the
Disciplinary Code

You are also reminded that lying or attempting to deceive regarding a material fact during
the course of any Departmental investigation is punishable by dismissal under Article 1-
009-10 of the Disciplinary Code,

Q. Do you understand this?
A. Yes,

Q. Are you willing to cooperate?
A. Yes.

Detective Jacobs, | am Lieutenant Hendershot #148, and I will be taking your statement
directly onto the computer. I am interviewing you concerning an Administrative Internal
Investigation in reference to the Podcast, referenced above.

 

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 26 of 42

Q. Please state your rank, full name, badge, payroll, and assignment?
A. My name is Detective Derrick Jacobs #9116, PR#223879, and I am assigned to the
OISI Unit.

Q, Detective Jacobs, did you participate in the above referenced Podcast?
A. Yes.

What was the date when the Podcast was taped?
January 18" 2020,

Were you on duty at the time?
No.

2 PO Pe

. Were you physically present in a studio or other facility during your par ticipation in
the Podcast?
. No.

How did you communicate with the individuals’ conducting the taped Podcast?
By phone.

Who are the individuals that participated in the Podcast that interviewed you?
I don’t remember off the top of my head.

Did you contact them or any other media outlet, in order to solicit this interview?

. Iwas contacted as a result of me being a Whistle Blower into corruption of the
Philadelphia District Attorney’s Office, specifically Larry Krasner and Tracy Tripp. Also
of my filing of a Federal Lawsuit against them,

PO FO PO PE

Q. Did you obtain approval from the Police Commissioner or her designee to participate
in this Podcast?

A. No, not for a Podcast; however, | received permission from Deputy Commissioner
Wilson during a conversation [ had with him in his office on November 26 2019, to go
public with my corruption allegations.

Q, During the Podcast, you divulged staffing levels of the OISI Unit. Did you obtain
permission from the Police Commissioner or her designee prior to releasing this

information?
A. No.

Q. Have you participated in any other Podcasts and or make any other social media posts
or comments, regarding this incident or any other incident that you investigated?
A. No.

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 27 of 42

Q. Do you wish to add anything else to this statement?

A. Yes, | would like to say that I realize [ was compelled to answer these questions
during this interview, or I would have been charged with Section !-008-10 and | -009-10
of the disciplinary code.

I would like to reiterate that | am a Whistle Blower into corruption at the Philadelphia
District Attorney’s Office. [ have informed on several occasions, via personal
correspondence, email, and memorandum, which was addressed to PC Coulter, as well as
D/C Wilson of these corruption allegations. To date, they have not, to my knowledge
started an investigation into this corruption, but swiftly they have started an investigation
against me, the Whistle Blower,

At this time, | would like to ask PC Coulter and D/C Wilson again to refer these
allegations to the United States Attorney’s Office.
STATEMENT CONCLUDED: 1:00 PM

I] HAVE READ THE FOREGOING STATEMENT CONSISTING OF (3) PAGES AND
IT IS TRUE AND CORRECT TO T EBESTOFM MY KNOWLEDGE.

ae poems

NAME (pring Deke Ca Te See C FTC TPO OS

 

 

 

SIGNATURE: fe ae sin
ern Sane 8
UNIT: Ong tl
EAA
DATE & TIME: /f3.0f 2026 fo
La OE ene

SKE, gO
WITNESSES: 2277: ZC Es

 

Kae ie ai
 Vdd3- -30S1)

VES at C~ WW A202

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 28 ofpé#ice

MEMORANDUM CITY OF PHILADELPHIA

DATE 1/30/2020
TO : Police Commissioner, Christine Coulter

FROM : Detective Derrick Jacobs #9! 16
SUBJECT : RELEASE OF INFORMATION TO ALL MEDIA SOURCES REGARDING CORRUPTION

 

1. I would like permission to release information to the media upon request regarding
corruption reported in my Federal Lawsuit.

2. Your consideration in this matter would be greatlya

 

Liab Tae:
AGL bu

VdG3-50S);

Qi S a 2 GYR G22

82-5-1 (REV. 3/59} RESPONSE TO THIS MEMORANDUM MAY BE MADE THEREON IN LONGILTAND

 

 
   
 
  
 
    
     
         
       
   

STATEMENT OF CHARGES FILED AND ACTIONS
TAKEN

PE! Number
20-0266

Bate
G2/10/2026

   

Filed Against Unit Cade Unit Name
DET DERRICK JACOBS #9116 600] SPECIALIZED INVESTIGATIONS BUREAU

 

Date of Appointment Payroll Number DATES OF VACATION, MIL LEAVE,

01/22/1996 223879 ETc.
Sept. 4 to Sept. 28

 

Transfer may be part of the formal disciplinary process

Pr le int

vdd3-008),
Q1S cl ~ Ui UU

 
ARTICLE |
CHARGE = 1021-10
WITNESS

Please select a Plea for this

Charge *

©) i Plead NOT GUILTY and Request
a Hearing ©) | Plead GUILTY and
Waive a Hearing

ARTICLE V
CHARGE 5-§011-10
WITNESS

Please select a Plea for this
Charge*

@) i Plead NOT GUILTY and Request
a Hearing @) | Plead GUELTY and
Waive a Hearing

ARTICLE VI
CHARGE 6-§010-10
WITNESS

Please select a Plea for this

Charge *

f) [Plead NOP GUILTY and Request
a Hearing @) | Plead GUILTY and
Waive a Hearing

 

CONDUCT UNBECOMING

ANY INCIDENT, CONDUCT, OR COURSE OF CONDUCT WHICH INDICATES THAT AN
EMPLOYEE HAS LITTLE OR NO REGARD FOR HIS/HER RESPONSIBILITY AS A MEMBER OF

THE POLICE DEPARTMENT

LIEUTENANT JASON HENDERSHOT #148, O15! UNIT

NEGLECT OF DUTY

FAILURE TO COMPLY WITH ANY POLICE COMMISSIONER'S ORDERS, DIRECTIVES,
MEMORANDUMS, OR REGULATIONS; OR ANY ORAL OR WRITTEN ORDERS OF SUPERIORS

LIEUTENANT JASON HENDERSHOT #148, OISI UNIT

DISOBEDIENCE

COMMUNICATING OR IMPARTING LOCAL, STATE, OR FEDERAL LAW ENFORCEMENT
INFORMATION WITHOUT AUTHORITY OR TO UNAUTHORIZED PERSONS

LIEUTENANT JASON HENDERSHOT #148, O1Si UNIT

 

 

 

 

 
“| ~§021-10: ANY INCIDENT, ean UCT, Aen ie ol CONDUCT WHICH INDICATES THAT AN EMPLOYEE HAS LITTLE OR NO
REGARD FOR HIS/HER RESPONSIBILITY Ae A MEMBER OF THE POE ICE DEPART MENT Onqandary FA 8026, Fe Participated ina
podcast entitled: “Search Warrant: Clear and Present Danger” Ouring this incident, you represented yourself in the podcast as a
detective with many years of experience assigned to the Officer Involved Shooting Investigations (OISI) team. You alleged that
the District Attorney's Office and Assistant District Attorney have acted criminally in the handling of a case to which you were
assigned. During the podcast, you referred to the Office of the Philadelphia District Attorney as a “criminal enterprise”, and
that the office has committed "many crimes". In referring to District Attorney Larry Krasner, you made the following statement,
“As long as you are loyal to the Don, you're OK." You stated that Assistant Attorney Tracy Tripp has committed many criminal
acts and that you have “probable cause”, including “faise Grand jury presentments”. You further stated that ADA Tracy Tripp
represents "a clear and present danger”, a characterization which the hosts of the program stated they would use as the name

of this episode of their podcast.

As a sworn member of the Philadelphia Police Department, you have a duty to maintain professionalism at all times and be
aware of and in compliance with Departmental policies and procedures relative to your participation in social medla
broadcasts. You used your position to cast aspersions upon the Office of the District Attorney, making explicit statements that
the Office does not act impartially and according to the law, You made these statements categorically bur without evidence in
support of your percepuons, experiances, and opinions. You stated you could prove your assertions but, by using this podcast
as your outlet, did not pursue the proper channels to address any grievances of allegations of misconduct you may have
against the District Attorney's Office. Your public statements compromise the Police Department's ability to collaborate with
the District Attorney’s Office in the administration of law enforcement and consequently impede the Police Deparunent’s core
mission (Directive 1.0). You demonstrated through this incident that you have little or no regard for your responsibillty as a
member of the Police department.

5-§01 1-10: FAILURE TO COMPLY WITH ANY POLICE COMMISSIONER'S ORDERS, DIRECTIVES, MEMORANDUMS, OR
REGULATIONS: OR ANY ORAL OR WRITTEN ORDERS OF SUPERIORS: You failed to comply with Philadelphia Police Department
Directives through your participation in the podcast: “Search Warrant: Clear and Present Danger" on January 18, 2020 (PPO Dir.
4,16 Sections 384, 3F, 3H, and 313 and PPD Dir. 6.10, Sections 4G, 582a, 5B2c, 5C2a, 5C2b, and 5C2d)}

6-§010-10: COMMUNICATING OR IMPARTING LOCAL, STATE, OR FEDERAL LAW ENFORCEMENT INFORMATION WITHOUT
AUTHORITY OR TO UNAUTHORIZED PERSONS: Throughout the aforementioned podcast, you transmitted and divulged law
enforcement Information without authority and to unauthorized persons including staffing levels and other confidential
internal information. Throughout the podcast, you referenced that the information you were sharing was based on your direct
involvement in, and knowledge of, an ongoing investigation in the discharge your official duties.

 

  

APPROVED BY C/O CHARGING UNIT PRESENTED SY DISTRICT/UNIT COMMANDER
INSPECTOR D F PACE - 02/11/2020 01:07:09 PM Jason Hendershot - 02/11/2020 12:55:46 PM

    

 

 

 

 

 
   

RECEIVED BY (signature of Accused)
DerrickJacobs - 02/11/2020 01:00:10 PM

 

 

 

 

 

 

 
   

BY SIGNING THIS FORM, | HEREBY ACKNOWLEDGE THAT | HAVE RECEIVED A COPY OF THE CHARGES AGAINST ME, THE SAME TO BE
HEARD BY THE POLICE BOARD OF INQUIRY. 1 FURTHER ACKNOWLEDGE THAT ! HAVE BEEN ADVISED OF MY RIGHT TO HAVE

COUNSEL OF MY OWN CHOOSING PRESENT AT THE TIME OF THE HEARING AND THAT IN THE EVENT | DO NOT HAVE SUCH
COUNSEL PRESENT WITH ME AT THE TIME OF THE HEARING, SUCH FAILURE TO HAVE COUNSEL WILL NOT BE GROUNDS FOR
CONTINUANCE. | ALSO ACKNOWLEDGE THAT FAILURE TO HAVE COUNSEL WILL BE DEEMED A WAIVER OF MY RIGHT TO COUNSEL'S

PRESENCE AT THE TIME OF THE POLICE BOARD OF INQUIRY HEARING.

Derrick Jacobs - 02/11/2020 01:01:55 PM Jason Hendershot 02/11/2020 12:50:09 PM

Employee Signature & Date Presented By

ne

 
 

     

 
  
  
   
      

CO Agreement Declined by Unit Commanding Officer

The undersigned hereby agrees to the following as a full and complete resolution of the matter involving the discipline of:

RANK NAME BADGE UNIT
DET DERRICK JACOBS 9116 6001

CHARGE TYPE
5-§0F1-30 REPRIMAND

     
   
   

 

1 DET DERRICK JACOBS will plead guilty plead gullty to violation of Philadelphia Police Disciplinary Code, Section(s):5-§01 1-
10

2 DET DERRICK JACOBS will serve the following suspension and/or reprimand:

3 tn consideration of the Department's acceptance of DET DERRICK JACOBS's guilty plea, DET DERRICK JACOBS agrees to
waive all claims, lawsuits, actions, or grievances that may exist against the Department stemming fram the events related
to this Agreement and also agrees not to file any claims, lawsuits, actions, or grievances that may exist against the
Department stemming from the events related to this Agreement, This disposition 1s not subject to Command disapproval

or adjusunent.

4 The parties execute this Agreement only as a resolution of this matter, and itis not intended to bind or prejudice the
parties in any matter, or create a precedent for any other matter between the parties.

Jason Hencershat 02/11/2020 12:56;23 PM
Phifacdelphia Police Department Date H
Representative :
Declined By DERRICK. JACOBS 02/11/2020 01:01:38 PM

   
 

Officer's Signature Date

 

 

 
Case 2:19-cv-04616-HBy, AouUraMnd4on Réleet Q3/03/20 Page 34 of 42

 

 

Pt Feb 11 2020 02:4doa
rere GEST TTI Number:
Dest ination Type Kode Start Time Time Page Note Result Details
92156295736 FAX Fine 02/11 02:400m 03°56" 5 * OK

 

STATEMENT OF CHARGES FILED AND ACTIONS
TAKEN

Pel Number
20-0206

Date
02/10/2020

Filed Against Unit Code

GET DERRICK JACOBS #9116 6001

Date of Appointment Payroll] Number
01/22/1996 223879

inact eee eee

Unit Name
SPECIALIZED INVESTIGATIONS BUREAU

DATES OF VACATION, MIL, LEAVE,
ETC.

Sept. 4 to Sept. 28

 

 

 

Transfer may be part of the formal disciplinary process

   

je

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 35R@lAZE

MEMORANDUM CITY OF PHILADELPHIA

DATE: 2/11/20
TO : Commanding Officer, Officer Involved Shooting Investigation Unit

FROM _ : Sgt. Joseph Farrell #279, Officer Involved Shooting Investigation Unit
SUBJECT : EVALUATION OF DETECTIVE DERRICK JACOBS #9116

 

1. While under my supervision, Detective Jacobs has performed all his investigations in a
professional manner. Det. Jacobs arrives for work on time and is very dependable. Det.
Jacobs has a great working relationship with all his fellow Detectives. Det. Jacobs has been
an asset to the Officer Involved Shooting Investigation Unit.

2. Listed below is Detective Jacobs's time accrued:

1624/Sick 511/Vacation 937/Holiday

 

Joseph Farrell
Sergeant 279
O.LS.L Unit

82-5-1 (Rev. 3/59) RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 36 of 42

On 11-19-2019, at approximately 10:00 AM, | met with ADA Tracy Tripp, regarding an OS.

1 was the first to arrive and saw Tracy Tripp in the hallway of the 18" floor. We walked to her officer and
were waiting the arrival of a Detective from OIS! and ADA Vini Corrigan.

While waiting for the detective and Corrigan, | officially asked Tripp for the clearance memo and/or for
the Notes of Testimony, regarding Det. Jacobs. That matter was in reference to Tripp accusing Det.
Jacobs of leaking Grand Jury material, regarding PS#17-17. Tripp and | have had several conversations
about the clearance memo and the possibility of her just providing me with the Notes of Testimony from
when she withdrew her prosecution of Det. Jacobs, months ago. Note: | have never received a
clearance memo or the Notes of Testimony from her, regarding Det. Jacobs, At this point, during our
conversation, she mentioned that the DAO really doesn’t bring “Contempt” charges, the GJ judge would
and that he (GJ Judge} would be the only one who could provide a clearance memo. | then asked her
again for the Notes of Testimony, from when she “officially” withdrew prosecution of contempt charges
against Det. Jacobs. Tripp acknowledged my request and at that point, ADA Corrigan and a paralegal
(W/M, not sure of his name) entered the room. Shortly thereafter, the detective arrived and a meeting
regarding another OIS incident tock piace.

 

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 37 of 42

Meeting DAO 11-19-19; 10:00AM
Held in on 18" floor inside Tracy Tripp’s office

Present prior to my arrival were Tracy Tripp, Vincent Corrigan an unknown white male and
Lieutenant Hendershot. Tracy Tripp met me at glass doors by elevators and escorted me to her
office. She was drinking from a mug with a nutcracker and on the mug were the words crushing
it.

It was my understanding that the meeting would be focused on an email addressed to ADA
Corrigan regarding -----CONFIDENTIAL-----. This was the day following the article being
posted on Bigtrial.net regarding Detective Jacobs and the prosecution of P/O Ryan Pownell.

After the unknown white maie left the office, the door was closed. I was seated with Tracy
across from me, Lt. Hendershot to my left and Vini to my right. Tracy Tripp apologized for her
office being a mess. (There was a small space in the middie of her desk in front of where she was
sitting that was clear of paperwork.) ! replied “no worries you’ve been busy”. Tracy began
discussing the Pownell case mentioning that Perry (Fred Perry; Pownell’s attorney) hired an
expert and that she would be entitled to see Pownell’s IAB interview.

She then mentioned the article on Bigtrial.Net and asking if we had seen the article. | along with
Lt. Hendershot acknowledged that we had, although Hendershot and I did not discuss this prior
to our meeting.

Vini chimed in. that “Jacobs cleared him” (meaning clearing Pownell of wrong doing in reference
to his actions at Whitaker and Hunting Park 6/2017).

Also during the conversation, Lieutenant Hendershot mentioned getting Sergeant Farrell and
maybe another detective sworn to the Grand Jury because he may be out of town at a given point
and there is only one other supervisor in the unit and that { might need another detective to help
with finding witnesses or other work. Tripp said that Sergeant Farrell “probably hates the office,
because his wife was fired.” (Dawn Farrell was an ADA on the 18" floor and was let go just
after Larry Krasner took office). Lieutenant Hendershot explained the search warrant process and
that Sergeant Farrell handles that paperwork. Tracy stated that “you can always come over here
and get search warrants from us”. She further stated that “you know my hesitation to swearing in
other people and going forward it’s going to be on an as-needed basis”. “I know Sierra
(Detective William Sierra) talked, and we were this close {pinching index and thumb} to proving
that Jacobs (Detective Derek Jacobs) talked” just look at BigTrial. Lieutenant Hendershot stated
“[ understand your concern”. Toward the end of the meeting Lieutenant Hendershot said “there
needs to be an open line of communication going forward”. Vini mentioned stopping by his
office before I left to view ---CONFIDENTIAL---. I along with Lieutenant Hendershot stopped
by his office and he showed an email ----CONFIDENTIAL-----, I exited the building.

 

 
3/2/2020 Screenshot_20200302-231532_Messages.ipg
Case 2:19-cv-04616-HB Documeént 14 Filed’03/03/20" Page 38 of 42

11:15 5Ge wi 57% wa

Lt. Hendershot
5:20 PM, Jan 30

o
.
*

lam in need of either a Declination Memorandum
from the DAO, in reference to the investigation of
Detective Jacobs or the Notes of Testimony from
when you withdrew prosecution, in front of Judge
Coleman.

| know we've talked about this before and you
offered to provide the "Notes of Testimony’.

In November of 2019, | officially asked you for the
Notes of Testimony again.

To date, | have not received anything from the
DAO, regarding this.

The Police Department needs something that
officially indicates that Detective Jacobs is no
longer under criminal investigation and or does
not face future criminal charges in reference to
this matter, as we historically always have from
the DAO.

If this is not possible, | would respectfully request
to interview you and Judge Coleman, so there
would be some type of official documentation
that charges were withdrawn from Detective
Jacobs.

Bl <

Copy text Share

Se

Il (2 <

https://mail.google.com/mail/u/1/7tab=wm&ogbl#inbox ?projector=1

 
Read
8:19 AM

 

 

spoke to her about
the memo yesterday.

 

See me when you get
In.

S21 AM

 
Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 40 of 4OLICE
MEMORANDUM CITY OF PHILADELPHIA

DATE 2/10/2020
TO : Police Commissioner, Danielle Outlaw

FROM > Detective Derrick Jacobs #9116

SUBJECT : URGENT MATTER REGARDING DETECTIVE DERRICK JACOBS #9116

I. Commissioner OuUaw congratulations on your appointinent.

fh

I have attempted to report to former Police Commissioner. Christine Coulter, what |
believe to be criminal acts that were committed against me by the Philadelphia District
Attorney's Office and Assistant District Attorney (ADA). Tracy Tripp due to my
performance and duties as a Philadelphia Police Detective, ADA Tripp deprived me of
ny Constitutional Rights and intentionally inflicted emotional distress on me and tiny
family while acting in her capacity as an Assistant District Attorney. The only response
to date from your predecessor is “Received Sir”,

3. 1 attempted to go public and report the corruption. As a result, Deputy Police
Commissioner Dennis Wilson initiated a disciplinary investigation against me in
retaliation.

4. | apologize for submitting this on your first day and wish you nothing but success. | did
not want you to be misinformed. | would like an opportunity to discuss these issues with
you whenever possible,

 

82-S-1 (REV, 3/804 RESPONSE TO THIS MEMORANDUM MAY BE MADE THEREON IN LONG LAND

 
Page | of I

Case 2:19-cv-04616-HB Document 14 Filed 03/03/20 Page 41 of 42

FW: PS 18-01
Daniel Murawski

To: Derrick.Jacobs <Derrick Jacobs@Phila.gov>: Jason Hendershot <Jason.Hendershot@Phila.gov>; Joseph Farrell
<Joseph.Farrell@Phila.gov>

~ oor -> Original message -- ----

From: "Brian M. Collins" <Brian. M.Collins«bPhila.gov
Date: 12/11/19 4:16 PM (aMT-05-00)

To: Daniel Murawski « Daniel Muraywski@Phila.qov=
Subject PS 18-02

Good afternoon,

| was reviewing the file for this case and noticed that the officers were transmitting on East
band and the 25th District band before, during, and after the incident but | do not see the
radio transmission in my file. Do we have a copy of those recordings? | believe that Detective
Jacobs had this investigation and Lt Hendershot was with [AD when it happened and took the
interviews of the discharging officers so he is screened. If there is someone else | should ask
about these recordings, please let me know.

Thank you
Brian

Brian M. Collins

Assistant District Attorney

Special Investigations Unit
Philadelphia District Attorney's Office
Three South Penn Square
Philadelphia, PA 19407

Telephone 215-686-8740

https://outlook.office365.com/mai inbox/id/AAQKADIKNmQ2Mj YSLTMxXNWUINGOw... 12/82/2049

 
 

Tweets

 

Tweets & replies * Media Likes

 

 

 

Asa khalif @Asakhalif - 9/1/18 ve
Where are the Black Lives Matter
activist? We are still here working hard in
our community.

0 tl Q ay

Asa khalif @Asakhalif - 9/1/18 Vv
According to several of my.
sources..former Police officer Ryan
Pownall who murdered David Jones will
turn himself in on Tuesday. It's about
time he was arrested.
#Justice4DavidJones

#BlackLivesMatter Se

   
 

  
 
 

ig onsidered armed and dangera
e has killed and wil kill again,
Ping Him To Justice For David Jones”

QO t12 QO 2 i,

Asa khalif Retweeted
WURD Radio @onwurd - 6/27/18

 

| At 8:05, @MensahDean from the

FONT V A Ba lam ae lena baw lame pau don alin mina

Q fi M4

 

 

 

 
